Case: 10-60685 Document: 00511431606 Page: 1 Date Filed: 03/31/2011




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                               FILED
                                                                 March 31, 2011
                                No. 10-60685
                                                                 Lyle W. Cayce
                                                                      Clerk




VERSA BROWN,

                                          Plaintiff-Appellant,

versus

NORTH PANOLA SCHOOL DISTRICT;
THE EXCELLENCE GROUP, LIMITED LIABILITY CORPORATION;
BOB STREBECK, Conservator, North Panola School District,
in His Official and Individual Capacities;
LUCINDA CARTER, Former Superintendent,
North Panola School District, in Her Official and Individual Capacities,

                                          Defendants-Appellees.




                Appeal from the United States District Court
                  for the Northern District of Mississippi
                          USDC No. 2:09-CV-102
     Case: 10-60685 Document: 00511431606 Page: 2 Date Filed: 03/31/2011



                                       No. 10-60685

Before SMITH, DeMOSS, and OWEN, Circuit Judges.
PER CURIAM:*


       Versa Brown was discharged as a high school principal and sued the school
district, school officials, and a private educational-enrichment group under vari-
ous state and federal theories. The district court granted the defendants sum-
mary judgment, explaining its reasoning in a thorough and convincing memo-
randum opinion, Brown v. N. Panola Sch. Dist., No. 2:09-CV-102, 2010 U.S. Dist.
LEXIS 76419 (N.D. Miss. July 28, 2010).
       We have reviewed the briefs, pertinent portions of the record, and the ap-
plicable law and have heard the arguments of counsel. Because there is no er-
ror, we affirm, essentially for the reasons given by the district court.
       While this matter was pending on appeal, the Supreme Court decided
Staub v. Proctor Hospital, 131 S. Ct. 1186 (2011), which addresses the so-called
“cat’s paw” theory of employer liability regarding actions by supervisors. We
have sua sponte examined Staub and find nothing in it that affects our conclu-
sion that summary judgment was proper. We express no view on what legal
standard applies to cat’s paw claims under 42 U.S.C. § 1983 in light of Staub.
       The summary judgment is AFFIRMED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2